NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LORENA LIZABETH BARILLAS                        No.    16-74040
GALINDO,
                                                Agency No. A200-0247-260
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:       WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Lorena Lizabeth Barillas Galindo, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum

and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      The record does not compel the conclusion that Barillas Galindo established

extraordinary or changed circumstances to excuse her untimely asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5); Toj-Culpatan v. Holder, 612 F.3d 1088, 1091-92

(9th Cir. 2010). Thus, we deny the petition as to asylum.

      We lack jurisdiction to consider Barillas Galindo’s contentions as to past

persecution. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      Substantial evidence supports the agency’s conclusion that Barillas Galindo

failed to establish a nexus between the harm he fears and a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground.”). Thus, Barillas Galindo’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                  16-74040